COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-090-CV
  
  
ROBINSON MANAGEMENT 
CORPORATION,                           APPELLANTS
ROBINSON GROUP, INC.,
DON ROBINSON, AND
MCS MAINTENANCE CORPORATION
  
V.
  
RONALD P. SLATES AND                                                        APPELLEES
GARY L. SLATES
 
  
----------
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion to Dismiss and Remand Pursuant to 
Settlement” filed by appellants and appellees.  It is the court's opinion 
that the motion should be granted.  Accordingly, without regard to the 
merits, we vacate the trial court’s judgment and remand the case to the trial 
court for rendition of a judgment in accordance with the parties’ settlement 
agreement.  See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d); Innovative Office Sys., 
Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).
  
                                                                  PER 
CURIAM
   
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
February 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.